Citation Nr: 1342602	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  08-12 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for the residuals of a surgery performed at St. Francis Medical Center on January 7, 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1979.  The record also reflects that he had service in the Army National Guard and Army Reserve from March 1985 to December 1989.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from December 2005 and March 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In July 2008, the Veteran presented testimony at a hearing conducted at the Honolulu RO before a Decision Review Officer.  In August 2012, the Veteran presented testimony by means of video-conferencing equipment before the undersigned.  Transcripts of these hearings are in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As an introductory matter, the Board will briefly explain why the issues on appeal are as characterized above.  In June 2005, the Veteran filed a claim for service connection for a back condition due to pain on the right side of his body after a VA referred operation in January 2004.  A December 2005 rating decision denied service connection for a back condition, noting that there was no evidence of a back condition related to military service.  The decision also stated that there were post-service diagnoses of cervical spine herniated discs and significant spinal cord compression which required surgery, but there was no evidence to show that this condition (cervical spine) was related to service.  Thus, it appears that the RO expanded the Veteran's service connection claim for a back condition to include a claim for a cervical condition, but did not address the claim under the provisions of 38 U.S.C.A. § 1151.  

Within a year after notice of the December 2005 rating decision, VA received new and material evidence in the form of a January 2006 VA lumbar spine x-ray with an impression of mild degenerative changes, otherwise normal lumbar spine.  The Board finds this record to be new and material evidence because the December 2005 rating decision denied service connection for a back condition, in part, on the basis that there was no evidence of a back condition.  Accordingly, the June 2005 claim is still on appeal.  38 C.F.R. § 3.156(b).

Thereafter, in July 2006, the Veteran filed a claim for a back condition in accordance with the Federal Tort Claims Act.  The Board interprets this as a claim under 38 U.S.C.A. § 1151.  The Veteran asserted that as a result of VA surgery, he had a great deal of pain and his back problem was not corrected.  In the March 2007 rating decision, the RO stated that "the previous denial of service connection for back condition is confirmed and continued."  The rating decision added that the evidence did not show that his current back condition was caused by VA treatment or examination.  The Veteran perfected an appeal with regard to this denial.

As reflected above, there are currently three issues on appeal; two claims for service connection, one for a back disorder and one for a cervical spine disorder, as expanded by the RO in the December 2005 decision; and a claim for compensation pursuant to 38 U.S.C.A. § 1151 for residuals of cervical spine surgery at St. Francis Medical Center in January 2004.  

Before a decision can be reached on these issues, a remand is necessary to properly develop the claim for compensation under 38 U.S.C.A. § 1151, to include providing the Veteran with proper notice of how to substantiate a claim on that basis.  The Veteran asserts that he has a "back condition" as the result of surgery performed at St. Francis Medical Center on January 7, 2004.  He states that this surgery was authorized by VA because the VA medical facility in Guam did not have the appropriate physician to perform the surgery.  

The Board points out that compensation pursuant to 38 U.S.C.A. § 1151 is only warranted for treatment under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title.  38 U.S.C.A. § 1151(a)(1) (West 2002).  A Department employee is an individual (i) who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C.A. § 2105; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of the law; and (iii) whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs.  38 C.F.R. § 3.361(e)(1) (2013).  A Department facility is a facility over which the Secretary of Veterans Affairs has direct jurisdiction.  38 C.F.R. § 3.361(e)(2) (2013) .

Activities that are not hospital care, medical or surgical treatment or examination by a Department employee or in a Department facility within the meaning of 38 U.S.C.A. § 1151(a) are: (1) hospital care or medical services furnished under a contract made under 38 U.S.C. § 1703; (2) nursing home care furnished under 38 U.S.C.A. § 1720 ; and (3) hospital care or medical services, including examination, provided under 38 U.S.C.A. § 8153 in a facility over which the Secretary does not have direct jurisdiction.  38 C.F.R. § 3.361(f) (2013). 

Here, it appears that the January 2004 surgery was performed under a contract made pursuant to 38 U.S.C.A. § 1703.  If so, the Board finds that no further development is necessary as to this issue.  

In addition to his claim under 38 U.S.C.A. § 1151, the Veteran also contends that he has a back condition related to an in-service fall down a mountain during a training exercise.  During his DRO hearing, he testified that he was taken to Fort Carson Hospital and was treated for around seven days and was then confined to his barracks for an additional seven days.  In earlier correspondence dated in October 2002, the Veteran reported that this incident occurred on December 5, 1972.  The Board observes that records pertaining to this hospital stay are not in the Veteran's service treatment records.  However, it does not appear that a separate request for clinical records from Fort Carson Hospital has been made.  Accordingly, a remand is necessary to do so.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with proper notice as to how to substantiate his claim for compensation pursuant to 38 U.S.C.A. § 1151 for residuals of cervical spine surgery on January 7, 2004.  This letter must comply with the notification requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (2013).  

2.  If the Veteran responds, obtain all identified outstanding, pertinent records of evaluation and/or treatment not of record, following the procedures set forth in 38 C.F.R. § 3.159.  If any records are not available, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e).

3.  Clarify whether the January 2004 cervical spine surgery at St. Francis Medical Center was conducted pursuant to a contract with VA under 38 U.S.C.A. § 1703 or § 8153.  If not, clarify what relationship, if any, VA had with St. Francis Medical Center, including whether the doctor who performed the January 2004 surgery was a VA employee or whether VA had direct jurisdiction over that facility.  A memorandum of such findings should be associated with the claims file.  

4.  Obtain any clinical records from Fort Carson Hospital pertaining to a fall down a mountain that resulted in a back or neck injury for the date range October to December 1972.  If clinical records cannot be obtained, document the record accordingly.

5.  Obtain any relevant VA treatment records dated since January 2013.

6.  If clinical records indicating that the Veteran fell down a mountain during service are located as discussed in #4, schedule the Veteran for a VA examination to evaluate his claims for service connection for a neck and back disorder.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner in conjunction with the examination.  

After examining the Veteran, reviewing his pertinent medical history and any competent lay statements regarding observable symptomatology, the examiner should identify all current neck and back disabilities.  

With respect to each neck and back disability diagnosed, the examiner should provide a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that the disability was incurred in or is otherwise related to the Veteran's active service.  The relationship, if any, between his in-service fall and any current neck and/or back disorder should be discussed.

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved. 

7.  When the development requested has been completed, the claims should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


